Citation Nr: 0404679	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right foot.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969, with additional service in the Army National 
Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.

In an April 2001 claim and statement, the veteran raised the 
issues of service connection for rotoscoliosis, a tremor 
disorder, and a skin disorder.  In that regard, the RO in the 
June 2002 rating decision denied service connection for 
lumbosacral strain but did not adjudicate a claim of service 
connection for rotoscoliosis.  These issues are referred to 
the RO.  

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in June 
2003.

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

At his hearing, the veteran testified that his bilateral 
peripheral neuropathy of the feet was worse as he now had 
burning, weakness and muscle atrophy in the lower 
extremities.  He also reported that he was currently being 
treated by Dr. Alexander of the Family Medical Center and at 
the VA medical center in Jackson, Mississippi; however, 
recent records from those providers are not of record.  VA's 
duty to assist the veteran includes obtaining medical records 
and thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Ask the veteran to submit any 
evidence in his possession that pertains 
to the claims and that he has not already 
submitted to VA.

2.  Ask the veteran to identify any 
medical treatment or follow-up for the 
bilateral peripheral neuropathy of the 
feet and diabetes mellitus since April 
2001.  Obtain all records from the VA 
medical center in Jackson, Mississippi, 
for the periods from August 2001 to April 
2002 and from November 2002 to the 
present.  Obtain any other identified 
records, including records from the 
Family Medical Center for the periods 
from April 2001 to June 2002 and from 
September 2002 to the present.  Associate 
all records with the claims folder.  If 
any request for private treatment records 
is unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Ask the veteran whether he has ever 
applied for Social Security disability 
benefits.  If applicable, obtain copies 
of all medical and other records 
considered by the Social Security 
Administration (SSA) for any claim for 
Social Security disability benefits filed 
by the veteran, along with copies of all 
SSA decisions.

4.  After the completion of numbers 1, 2 
and 3 above, schedule the veteran for a 
VA examination to determine the nature 
and extent of the service-connected 
diabetes mellitus and VA neurological 
examination to determine the nature and 
extent of the bilateral peripheral 
neuropathy of the feet.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  The examiner should evaluate 
and report on the veteran's current 
diabetes mellitus in terms of the 
diagnostic criteria of Diagnostic Code 
7913.  In particular, the examiner should 
comment on whether the veteran has 
restrictions of his activities and diet 
necessitated by diabetes mellitus and 
whether he requires insulin. The examiner 
should also comment whether the veteran 
has episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, the 
examiner should comment whether such 
episodes require hospitalizations or 
visits to a diabetic care providers and 
comment on the frequencies of such 
hospitalizations and visits.  The 
examiner should comment on whether there 
is a progressive loss of weight and 
strength.  A complete rationale for any 
opinion expressed must be provided.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




